            Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

EASYKNOCK, INC.,

                Plaintiff,

       v.                                             Civil Action No. ____________

KNOCKAWAY INC.,                                       JURY TRIAL DEMANDED

                Defendant.



       EasyKnock, Inc. (“Plaintiff”) by and through its undersigned attorneys, Harris Beach

PLLC, allege against Defendant Knockaway, Inc. (“Defendant”) as follows:

                                     NATURE OF THE CLAIMS

       1.       Plaintiff    seeks    a declaratory judgment    that   Plaintiff’s   use    of    its

EASYKNOCK trademark does not infringe or otherwise violate any of Defendant’s

purported trademark or other rights in its purported KNOCK mark.

       2.       This action arises under the Federal Declaratory Judgments Act, 28 U.S.C. §§

2201 and 2202, the Lanham Act, 15 U.S.C. § 1051 et seq., and related state and common law

pertaining to trademark infringement, unfair competition, and/or deceptive trade practices. This

Court has subject matter jurisdiction under 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338,

and under the principles of supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       3.       This Court has personal jurisdiction over Defendant because: (i) per its website,

Defendant has an office in this District; (ii) upon information and belief, Defendant solicits,

transacts, and is doing business within this district and the claims in this action arise out of such

business in this district; and (iii) Defendant committed tortious acts without the state causing




                                                  1
             Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 2 of 15




injury to Plaintiff within the state and expects or reasonably should expect these acts to have

consequences in the state and derives substantial revenue from interstate commerce.

        4.       Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400.

        5.       Defendant has created a substantial controversy, between parties having adverse

legal   interest,   of   sufficient   immediacy   and   reality   to   warrant   the   issuance   of

a declaratory judgment. Specifically, Defendant has claimed in a threatening letter sent by

Defendant’s counsel that Plaintiff is committing trademark infringement and is engaged in unfair

competition via its use of the EASYKNOCK mark.

        6.       Plaintiff’s use of the EASYKNOCK mark does not infringe or violate any of

Defendant’s trademark or other rights, and accordingly, Plaintiff seeks a declaration that (a)

Plaintiff is the senior user and has priority with regard to the services Defendant accuses of

infringement; (b) Plaintiff’s use of the EASYKNOCK trademark has not infringed or otherwise

violated any of Defendant’s federal, state, or common law rights, including but not limited to

rights relating to trademark infringement, unfair competition, or any other types of tortious

activity; and (c) there is no likelihood of consumer confusion between Plaintiff’s

EASYKNOCK trademark as used in connection with Plaintiff’s services and Defendant’s

KNOCK trademark as used in connection with Defendant’s services.

        7.       Additionally, Plaintiff’s use of the EASYKNOCK mark is senior to Defendant’s

use of the KNOCK mark with regard to the services at issue. As such, and in the alternative,

Defendant’s use of the KNOCK mark infringes Plaintiff’s EASYKNOCK mark and constitutes

trademark infringement, false designation of origin, unfair competition, and false advertising and

deceptive acts and practices under federal, state, and/or common law.




                                                  2
            Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 3 of 15




                                             PARTIES

       8.       Plaintiff EasyKnock, Inc. is a Delaware corporation with its principal place of

business at 605 Park Avenue, New York, NY 10065.

       9.       Upon information and belief, Defendant Knockaway Inc. is a Delaware

corporation with its principal place of business at 55 East 3rd Avenue, San Mateo, CA 94401.

Defendant also maintains an office at 335 Madison Avenue, 16th Floor, New York, NY 10017.

                                              FACTS

                      Plaintiff’s Background and EASYKNOCK Applications

       10.      Plaintiff was formed in 2016 to provide homeowners with an alternative solution

to a common problem: being unable to access the value of their homes without the hassle of

loans, banks, and moving. Plaintiff currently offer three programs - Sell & Stay, MoveAbility,

and ReLease – and each relates to sale-leaseback arrangement that is customized to each

individual’s goals and needs. A residential sale-leaseback is the process by which a homeowner

sells their house to an investor or business and then leases it back.

       11.      Plaintiff’s innovative services have been featured in coverage by Forbes, the Wall

Street Journal, CNBC, U.S. News, and others.

       12.      Plaintiff has used the trademark EASYKNOCK in connection with its real estate-

related services since at least as early as December 16, 2016.

       13.      On June 27, 2017, Plaintiff filed U.S. Application Serial No. 87/507,740 for the

mark EASYKNOCK in Class 36 for “Classified real estate listings of housing rentals; Evaluation

of real property; Providing a database of information about residential real estate listings in

different neighborhoods and communities; Providing a database of residential real estate listings

within neighborhoods and communities specifically identified by users; Providing an internet



                                                  3
          Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 4 of 15




website portal offering information in the fields of real estate concerning the purchase and sale of

new and resale homes; Providing information in the field of real estate by means of linking the

web site to other web sites featuring real estate information; Providing information in the field of

real estate via the internet; Real estate valuation services; Real estate brokerage” on an intent-to-

use basis (“the ‘740 application”).

       14.       The ‘740 application is currently suspended based on several prior pending

applications, none of which are owned by Defendant.

       15.       On June 27, 2017, Plaintiff filed U.S. Application Serial No. 87/507,734 for the

mark EASYKNOCK in Class 9 for “Computer application software for mobile devices and

handheld computers, namely, software for evaluating and marketing real estate and real estate

services; Computer software for creating searchable databases of information and data in the

field of real estate sales; Computer software for the provision of mortgage information, analysis,

and advice in the fields of mortgage lending and real estate marketing and sales; Computer

software for the provision of information in the field of real estate that may be downloaded from

a global computer network; Downloadable databases in the field of real estate and consumer

services; Downloadable software in the nature of a mobile application for advertising, accessing

and presenting information in the nature of real estate sales” on an intent-to-use basis (“the ‘734

application”).

       16.       The ‘734 application is currently suspended based on a prior pending application,

which is not owned by Defendant.

                         Defendant’s Background and KNOCK Application




                                                 4
          Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 5 of 15




       17.     Upon information and belief, Defendant uses the KNOCK mark in connection

with a service aimed at allowing homeowners to “swap” homes by purchasing a new home and

moving into it while Defendant sells their original home.

       18.     On September 23, 2020, Defendant filed U.S. Serial Application No. 90/204,063

for the mark KNOCK in Class 36 for “Providing information in the field of real estate; Real

estate consulting services; Financial appraisal and valuation of homes; Real estate financing

services; Real estate lending services; Real estate acquisition services” (“the ‘063 application”).

       19.     The ‘063 application was filed just two days before Defendant sent a cease and

desist to Plaintiff, as discussed below.

       20.     The filing dates of the ‘740 and ‘734 applications precede the filing date of the

‘063 application.

                    Defendant’s Actions Have Created a Substantial Controversy

       21.     On September 25, 2020, counsel for Defendant sent a cease and desist to Plaintiff

regarding Plaintiff’s use of the EASYKNOCK mark and related trademark applications (the

“Cease and Desist”). A copy of the Cease and Desist is attached hereto as Exhibit A. This letter

states: “We write now to demand that EasyKnock, Inc. . . . immediately cease all use and

infringement of the Knock Mark and cease using any and all marks that incorporate the term

“Knock” including the name and mark EasyKnock . . . .”

       22.     The Cease and Desist further states: “Accordingly, we hereby demand that

EasyKnock agrees to the following: (i) withdraw the Infringing Applications; (ii) refrain from

any further use of EasyKnock Mark or other marks confusing similar to the Knock Mark and,

(iii) agree to not pursue registration of any other mark containing the term ‘Knock’ or any

confusingly similar mark in the connection with the provision of real estate services.”



                                                 5
            Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 6 of 15




         23.       Defendant demanded a response to the Cease and Desist no later than October 2,

2020.

         24.       Defendant’s claims of infringement and demand to “immediately cease and desist

all use” have created a substantial controversy, between parties having adverse legal interest, of

sufficient immediacy and reality to warrant the issuance of a declaratory judgment regarding

Plaintiff’s use of the EASYKNOCK trademark. Plaintiff seeks through judicial intervention to

remove the cloud that Defendant has cast over the EASYKNOCK trademark.

                                No Priority or Likelihood of Confusion

         25.       Upon information and belief, Defendant did not begin offering its “Home Swap”

services until approximately July 2020 and prior to that time Defendant’s primary or sole

business was as a real estate brokerage.

         26.       A July 16, 2020 article on www.housingwire.com states: “Startup Knock

announced Thursday it is getting out of the real estate brokerage business and becoming a lender

. . . . As part of the new Home Swap program, homeowners have access to capital for home

repairs . . . .”

         27.       Upon information and belief, under the “Home Swap” program, Defendant serves

as a lender in order to allow a homeowner buy a new home before selling their prior residence.

Previously, as a real estate brokerage, Defendant provided a substantially different service.

Namely, Defendant would use its own funds to buy a new home on behalf of the customer and

then the customer would use the proceeds from selling their old home to buy the new home from

Defendant.

         28.       Plaintiff has used the EASYKNOCK mark in commerce since at least as early as

December 16, 2016.



                                                  6
         Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 7 of 15




       29.      Plaintiff has continuously used the EASYKNOCK mark in commerce since at

least as early as December 16, 2016.

       30.      The ‘740 and ‘743 applications were filed prior to July 2017.

       31.      Consequently, Plaintiff is the senior user of the services that Defendant accuses of

infringement.

       32.      For many reasons, no likelihood of confusion has been or will be created by

Plaintiff’s use of the mark EASYKNOCK in connection with its services.

       33.      The KNOCK and EASYKNOCK marks are noticeably and materially different.

       34.      The first and dominant portions of the KNOCK and EASYKNOCK marks, i.e.,

KNOCK and EASY-, are different.

       35.      There are also multiple third-party uses of and trademark applications for

KNOCK-formative trademarks in the real estate industry.

       36.      The services offered by Plaintiff and Defendant under the KNOCK and

EASYKNOCK marks are not similar and are not sufficiently related to create any likelihood of

confusion.

       37.      Plaintiff’s EASYKNOCK mark is used in connection with services that allow

homeowners to unlock and access the value of their homes.

       38.      Defendant’s KNOCK mark is used in connection with services that allow

individuals to sell their homes and buy new ones.

       39.      The consumers of these services are thus interested in different things. Plaintiff’s

customers are interested gaining access to cash using the value of their homes whereas

Defendant’s customers are interested in moving.




                                                 7
          Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 8 of 15




       40.     The Cease and Desist did not assert infringement of a federally registered

trademark.

       41.     The trademark infringement allegations made in the Cease and Desist are based

on common law trademark rights.

       42.     Upon information and belief, Defendant’s common law trademark rights are not

nationwide.

       43.     Defendant’s website states that it only offers its services in nine cities and five

states, i.e., Phoenix, AZ, Denver, CO, Atlanta, GA, Raleigh-Durham, NC, Austin, TX, Dallas-

Fort Worth, TX, Houston, TX, and San Antonio, TX.

       44.     In response to the question “Will my home qualify for the Knock Home Swap” on

Defendant’s website, Defendant writes, in part: “Knock is starting with homes that match the

following criteria: Located within our service area (we are rolling out more markets soon . . . .”

       45.     Consequently, even if Defendant does have common law trademark rights, they

would be limited to the cities listed above.

       46.     Upon information and belief, and for example, Plaintiff used the EASYKNOCK

mark in Texas approximately three years prior to Defendant using the KNOCK mark in Texas.

       47.     Upon information and belief, there have been no instances of actual confusion

among third-parties in connection with Plaintiff’s use of the EASYKNOCK trademark, despite

extended co-existence. Plaintiff is not aware of any correspondence, inquiries, or other

communications of any kind that indicate that any third-party has believed that Plaintiff or its

EASYKNOCK services are in any way affiliated with, sponsored by, or otherwise connected

with Defendant or the KNOCK services.

       48.     For all of these reasons, no likelihood of confusion or infringement exists.



                                                 8
          Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 9 of 15




                                     Defendant’s Infringement

       49.     As described above, upon information and belief, Defendant did not begin

offering its “Home Swap” services under the KNOCK mark until approximately July 2020 and

prior to that time Defendant’s primary or sole business was as a real estate brokerage.

       50.     Plaintiff began using its EASYKNOCK mark in commerce since at least as early

as December 16, 2016.

       51.     Plaintiff has used its EASYKNOCK mark in fifteen (15) states for approximately

three years prior to the commencement of this action and in all fifty (50) states since

approximately August 2019.

       52.     In the alternative, Defendant’s use of the KNOCK mark in connection with its

Home Swap program infringes Plaintiff’s senior common law trademark rights in the mark

EASYKNOCK.

                                      COUNT I
                          DECLARATION OF NON-INFRINGEMENT

       53.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       54.     The actual case and controversy that currently exists between Plaintiff and

Defendant relates directly to whether Plaintiff’s use of the EASYKNOCK trademark infringes

Defendant’s KNOCK trademark. This substantial controversy, between parties having adverse

legal interests, is of sufficient immediacy and reality to warrant the issuance of

a declaratory judgment.

       55.     Plaintiff is the senior user and has priority with regard to the services Defendant

accuses of infringement.

       56.     Plaintiff has not infringed and is not infringing Defendant’s KNOCK trademark.

                                                     9
         Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 10 of 15




       57.     Accordingly, Plaintiff is entitled to a judicial declaration that (a) Plaintiff has not

infringed or violated any federal, state, or common law trademark right of Defendant, including

but not limited to those arising under 15 U.S.C. §§ 1114 and 1125; (b) Plaintiff is the senior user

and has priority with regard to the services Defendant accuses of infringement; (c) Plaintiff’s

EASYKNOCK trademark is not confusingly similar to Defendant’s KNOCK trademark; and (d)

there is no likelihood of consumer confusion between Plaintiff’s EASYKNOCK trademark as

used in connection with Plaintiff’s services and Defendant’s KNOCK trademark as used in

connection with Defendant’s services.

                               COUNT II
      DECLARATION OF NO UNFAIR COMPETITION OR OTHER TORTIOUS
     ACTIVITY IN VIOLATION OF ANY FEDERAL, STATE, OR COMMON LAW

       58.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       59.     The actual case and controversy that currently exist between Plaintiff and

Defendant extends to whether Plaintiff has unfairly competed with Defendant or committed any

other business torts. Defendant’s September 25, 2020 letter to Plaintiff expressly alleged that

Plaintiff’s use of the KNOCK mark constituted false endorsement and unfair competition, under

federal, state, and common law. This substantial controversy, between parties having adverse

legal interests, is of sufficient immediacy and reality to warrant the issuance of

a declaratory judgment.

       60.     Plaintiff has not competed unfairly with Defendant or engaged in false

endorsement.




                                                 10
           Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 11 of 15




       61.     Accordingly, Plaintiff is entitled to a judicial declaration that Plaintiff has not

competed unfairly with Defendant or engaged in false endorsement in violation of any federal,

state, or common law.

                                  COUNT III
             FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
                               15 U.S.C. § 1125(a)

       62.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       63.     By its unauthorized use of the KNOCK mark, as described above and in the

alternative, Defendant has falsely designated the origin of its products and services and has

competed unfairly with Plaintiff, in violation of 15 U.S.C. § 1125(a).

       64.     Upon information and belief, Defendant’s acts of false designation of origin and

unfair competition have been done willfully and deliberately and Defendant has profited and

been unjustly enriched by sales that it would not otherwise have made but for its unlawful

conduct.

       65.     Defendant’s acts described above have caused injury and damages to Plaintiff,

have caused irreparable injury to Plaintiff’s goodwill and reputation, and, unless enjoined, will

cause further irreparable injury, whereby Plaintiff will have no adequate remedy at law.

                                COUNT IV
                  COMMON LAW TRADEMARK INFRINGEMENT AND
                           UNFAIR COMPETITION

       66.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.




                                                 11
         Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 12 of 15




       67.     Defendant’s use of the KNOCK mark, as described above and in the alternative,

constitutes common law trademark infringement, passing off, and unfair competition in violation

of common law.

       68.      Upon information and belief, Defendant’s acts of common law trademark

infringement, passing off, and unfair competition have been done willfully and deliberately and

Defendant has profited and been unjustly enriched by sales that Defendant would not otherwise

have made but for its unlawful conduct.

       69.     Defendant’s acts described above have caused injury and damages to Plaintiff,

and have caused irreparable injury to Plaintiff’s goodwill and reputation and, unless enjoined,

will cause further irreparable injury, whereby Plaintiff have no adequate remedy at law.

                                     COUNT V
                           NEW YORK GEN. BUS. LAW §§ 349-350

       70.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       71.     Defendant’s use of the KNOCK, as described above and in the alternative,

constitutes false advertising and deceptive acts and practices in violation of New York General

Business Law Sections 349 and 350, et seq.

       72.     Upon information and belief, Defendant’s unlawful conduct has been willful and

deliberate and Defendant has profited and been unjustly enriched by sales that Defendant would

not otherwise have made but for its unlawful conduct.

       73.     Defendant’s acts described above have caused injury and damages to Plaintiff,

and have caused irreparable injury to Plaintiff’s goodwill and reputation and, unless enjoined,

will cause further irreparable injury, whereby Plaintiff have no adequate remedy at law.

                                     PRAYER FOR RELIEF

                                                 12
         Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 13 of 15




       WHEREFORE, Plaintiff respectfully prays that this Court enter judgment for Plaintiff

and against Defendant as follows:

       A.      Declaring that Plaintiff has not infringed and is not infringing any federal, state,

or common law trademark right of Defendant, including but not limited to rights arising under 15

U.S.C. §§ 1114 and 1125;

       B.      Declaring that Plaintiff is the senior user and has priority with regard to the

services Defendant accuses of infringement;

       C.      Declaring that Plaintiff’s KNOCK trademark is not confusingly similar to

Defendant’s EASYKNOCK trademark;

       D.      Declaring that there is no likelihood of consumer confusion between Plaintiff’s

EASYKNOCK trademark as used in connection with Plaintiff’s services and Defendant’s

trademark as used in connection with Defendant’s services;

       E.      Declaring that Plaintiff has not and is not competing unfairly with Defendant, and

has not and is not committing any other type of tortious activity in violation of federal, state, or

common law;

       F.      Preliminarily and permanently enjoining Defendant from taking any action

against Plaintiff that arises out of Plaintiff’s use of the EASYKNOCK trademark;

       G.      Granting preliminary and permanent injunctive relief restraining Defendant, its

officers, directors, agents, employees, servants, attorneys, successors, assigns and others

controlling, controlled by or affiliated with Defendant and all those in privity or active concert or

participation with any of the foregoing, and all those who receive actual notice by personal

service or otherwise: (1) from using, orally, in writing or in any media, the name, word, or mark




                                                 13
            Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 14 of 15




KNOCK, or any other name, word or mark confusingly similar to Plaintiff’s EASYKNOCK

mark for any purpose; and (2) from otherwise competing unfairly with Plaintiff;

       H.       Ordering an accounting of all gains, profits, savings, and advantages realized by

Defendant from its aforesaid acts of trademark infringement and dilution, false designation of

origin, unfair competition, and false advertising and deceptive acts;

       I.       Awarding such damages as Plaintiff’s shall establish in consequence of

Defendant’s aforesaid acts of trademark infringement and dilution, false designation of origin,

unfair competition, and false advertising and deceptive acts, together with appropriate interest

thereon, including three times the amount found as actual damages by the trier of fact to properly

compensate Plaintiff for their damages, pursuant to 15 U.S.C. § 1117(a);

       J.       Ordering Defendant to deactivate all web sites and deliver up for destruction any

and all promotional materials, advertisements, commercials, and other items in the possession,

custody, or control of Defendant which, if sold, displayed, or used, would violate the injunction

herein granted;

       K.       Declaring this an exceptional case pursuant to 15 U.S.C. § 1117 and awarding

Plaintiff its reasonable attorneys’ fees and costs of suit; and

       L.       Granting Plaintiff such other and further relief, in law and/or in equity, as the

Court deems just and proper.




                                                  14
        Case 1:20-cv-08491-ALC Document 1 Filed 10/12/20 Page 15 of 15




                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Date: October 12, 2020                            /s/ James R. Muldoon
      New York, New York                          James R. Muldoon (No. JRM1985)
                                                  Craig M. Spierer (No. CMS6402)
                                                  Brendan M. Palfreyman (No. BMP9405)
                                                  HARRIS BEACH, PLLC
                                                  100 Wall Street
                                                  New York, NY 10005
                                                  Tel: 212-687-0100
                                                  Fax: 212-687-0659

                                                  Attorneys for Plaintiff EasyKnock, Inc.




                                               15
